755 N.W.2d 179 (2008)
Kisha VAN BUREN, Individually, and as Personal Representative of the Estate of Izeair Kendall Bell, Plaintiff-Appellant,
v.
PANTHER CRANKSHAFTS, Defendant-Appellee.
Docket No. 136593. COA No. 275435.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the March 6, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.